Case: 14-10224    Date Filed: 09/22/2014   Page: 1 of 5


                                                           [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 14-10224
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 1:12-cv-02766-MHS



MAX WAREHOUSING, LLC,

                                                              Plaintiff-Appellant,

                                    versus

AUTO-OWNERS INSURANCE COMPANY,

                                                            Defendant-Appellee.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                      ________________________

                             (September 22, 2014)

Before ED CARNES, Chief Judge, HULL and MARCUS, Circuit Judges.

PER CURIAM:
                 Case: 14-10224       Date Filed: 09/22/2014        Page: 2 of 5


       Max Warehousing, LLC appeals a grant of summary judgment denying its

breach-of-contract and bad-faith refusal-to-pay claims against Auto-Owners

Insurance Company.

                                                 I.

       Max owned an Atlanta warehouse property that it insured through Auto-

Owners. Because Max was paying off a mortgage on the property to Embassy

National Bank, the policy listed Embassy both as a mortgagee and as the loss

payee — the party that would receive the money if Auto-Owners paid out a claim. 1

The policy agreement provided that Auto-Owners would “[n]ot pay for any loss or

damage caused by . . . [v]andalism [or t]heft” if the building was “vacant for more

than 60 consecutive days before that loss or damage.”

       In mid-July 2010 thieves broke into the warehouse, stole copper electrical

wiring, and damaged machines. Max filed a $1.2 million claim with Auto-Owners.

Auto-Owners denied the claim, asserting that the property had been vacant for

more than sixty days before the loss. 2 In July 2012 Max filed suit in Georgia state

court for breach of contract and a bad-faith refusal to pay its claim, arguing that the




       1
         The loss payee is entitled to insurance proceeds to the extent of the debt owed it by the
insured. Pearlman v. Sec. Bank & Trust Co., 582 S.E.2d 219, 220 (Ga. Ct. App. 2003).
       2
          Max’s erstwhile tenant on the property had gone into bankruptcy, and the bankruptcy
court allowed it to reject its lease. The tenant turned the keys to the warehouse over to Max on
May 31, 2010.


                                                 2
              Case: 14-10224     Date Filed: 09/22/2014    Page: 3 of 5


warehouse had not been vacant for more than sixty days immediately preceding the

burglary. Auto-Owners removed the case to federal court.

      In January 2013 Embassy foreclosed on the property, along with two other

Max warehouses it held mortgages on. Embassy then bought the properties on the

courthouse steps for approximately $2.3 million.

      Max contends that in May 2013 Embassy assigned its rights under the Auto-

Owners policy to Max. Max included an unauthenticated copy of what it claims

was Embassy’s assignment as an exhibit to its brief opposing summary judgment.

      The district court granted summary judgment to Auto-Owners, finding that

Max had no interest in the insurance proceeds. This is Max’s appeal.

                                          II.

      We review de novo a grant of summary judgment, and we review the district

court’s findings of fact for clear error. Robinson v. Tyson Foods, Inc., 595 F.3d
1269, 1273 (11th Cir. 2010).

      Because this is a diversity case, state law governs substantive issues of law.

See Jackson v. Ga. Dep’t of Transp., 16 F.3d 1573, 1580 (11th Cir. 1994) (citing

Erie R.R. Co. v. Tompkins, 304 U.S. 64, 58 S. Ct. 817 (1938)). Under Georgia law,

the “right of an insured . . . to insurance proceeds, claimed pursuant to an insurance

contract containing a loss payee endorsement, is determined at the time of loss and

to the extent of the insured’s established actual loss.” CIT Grp./Equip. Fin., Inc. v.



                                          3
                 Case: 14-10224   Date Filed: 09/22/2014   Page: 4 of 5


Northbrook Prop. & Cas. Ins. Co., 515 S.E.2d 845, 847 (Ga. Ct. App. 1999). If

“the amount of debt is in excess of the insurance proceeds, a debtor has no interest

in the policy proceeds.” Id. In that circumstance, the debtor has “no claim to the

proceeds as a matter of law.” Beasley v. Agricredit Acceptance Corp., 480 S.E.2d
257, 260 (Ga. Ct. App. 1997).

      It is undisputed that the amount of the debt Max owed to loss payee

Embassy exceeded the amount of its claimed loss. At the time of the burglary,

Max owed more than $2 million to Embassy on its mortgaged properties. Max

sought only $1.2 million from Auto-Owners. The amount Max owed Embassy

was plainly “in excess of the insurance proceeds,” so Embassy was entitled under

Georgia law to the whole payment. See CIT Grp., 515 S.E.2d at 847. Max

therefore has “no claim to the proceeds as a matter of law.” See Beasley, 480
S.E.2d at 260.

      Max argues that Embassy later assigned the “sole rights to any proceeds

from the insurance claim” to Max. But the district court found that Max had failed

to produce the assignment document during discovery or to authenticate the

document it later attached to its summary-judgment opposition. When Auto-

Owners timely objected to the document’s admission, the district court determined

that it could not consider the unauthenticated assignment document. Max does not

address this authentication ruling in its brief and thus has abandoned any argument



                                          4
                Case: 14-10224      Date Filed: 09/22/2014      Page: 5 of 5


that it was error. See Sapuppo v. Allstate Floridian Ins. Co., 739 F.3d 678, 680

(11th Cir. 2014) (holding that plaintiffs’ failure to address independent grounds for

judgment in their brief resulted in abandoning “any argument that the additional

reasons the district court stated for dismissing each of the claims was error”). Max

failed to produce admissible evidence sufficient to create a genuine issue of

material fact about its contention that Embassy assigned it the insurance proceeds.

See Fed. R. Civ. P. 56(e). Because of that and because Max’s breach and bad-faith

refusal-to-pay claims are predicated on Auto-Owners’ refusal to pay it the

insurance proceeds, summary judgment against it was proper.

       The district court’s judgment is AFFIRMED. 3




       3
          The district court granted summary judgment on a second independent ground—that
Max was judicially estopped from bringing its claim. Because we affirm on the basis of Max’s
lack of interest in the insurance proceeds, we do not reach the judicial-estoppel issue.


                                              5